TOM GRAY, Justice,
dissenting.
The rigors and expense of Anders and its progeny are for the appointment of counsel in criminal trials guaranteed by the Sixth Amendment and applied to the states through the Fourteenth Amendment. The federally recognized right to counsel in a termination of parental rights *843case is based only on the due process requirement of the Fourteenth Amendment. While the Sixth Amendment right to counsel applies to every critical stage of trial in any criminal proceeding in which incarceration is a possibility, the Fourteenth Amendment does not require the appointment of counsel in every proceeding in connection with the termination of parental rights. Because the rights being protected are different, and the basis of the protection is also different, a different analysis of what procedure is necessary to protect those rights should be made.
When the judiciary compels the use of a particular procedure, it should be the minimum procedure necessary to protect the interest. We do not have the right to require the expenditure of taxpayer funds from county coffers to give elevated protections that we may like to have imposed, but are not required, to meet minimum due process requirements. We should not blindly adopt the same procedure, which the Supreme Court of the United States has determined is only a prophylactic framework in criminal cases, to be the only procedure acceptable in termination of parental rights cases.
The problem in both types of cases is what should appointed counsel do when they have determined that there is no issue of arguable merit on which to base an appeal. Confronted with this question, the attorney is faced with the ethical issue that the litigant has no right to require the attorney to pursue a frivolous appeal which wastes judicial resources. I have contended that this court’s interpretation of An-ders and its progeny requires more than is constitutionally required for criminal cases. For the same reason, and for the additional reason that this is not a criminal proceeding and therefore a different set of procedures may afford the required minimum constitutional protections, before I impose such stringent requirements, I would abate this cause for full briefing of the issue of what procedure should be adopted to protect the parent’s interest and expressly invite amicus briefs on the issue. Because the majority adopts excessive, and therefore unnecessarily costly, protections of this interest, I respectfully dissent.